Citation Nr: 1217570	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  05-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot condition secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to January 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2004 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

The Board remanded the claim in September 2007, October 2009, and March 2011.  There has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The competent medical evidence shows a relationship between the Veteran's bilateral foot condition and his service-connected right knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot condition have been met. 
38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for a bilateral foot condition.  Accordingly, whether or not VA has met its duties of notice and assistance is of no consequence, as there is no prejudice to the Veteran.




Service Connection Law and Regulations

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion 

The Veteran contends that his bilateral foot condition is due to his service-connected right knee disability.  The evidence does not show, nor does the Veteran allege, that his bilateral foot disorder was incurred in service.  

In an April 1997 rating decision, service connection was granted and an initial 10 percent rating assigned for degenerative joint disease of the right knee, effective from May 1992.  

Post-service private and VA outpatient treatment records, as well as VA examination reports demonstrate diagnoses of plantar fasciitis of the bilateral feet, as well as evidence of pronation of the Veteran's feet.  See VA outpatient treatment records dated in September 2002 and August 2005; VA examination reports dated in May 2008, November 2008, March 2010; and a June 2008 private record from Dr. R.S.    

The Veteran underwent VA examinations in November 2008 and March 2010 which resulted in diagnoses of plantar fasciitis of the bilateral feet.  While the examiners provided adequate negative opinions addressing the issue of causation, they failed to offer an opinion as to whether the Veteran's service-connected right knee condition aggravated his bilateral plantar fasciitis condition.  As such, the Board found that the examinations were inadequate and remanded the case for an opinion addressing aggravation.  See October 2009 and March 2011 Board remands.  

In an April 2011 VA opinion, in response to whether the Veteran's bilateral foot disorder was aggravated by the service-connected right knee disorder, the examiner stated that the plantar fasciitis could indeed be impacted by the right knee disorder.  The examiner explained that the Veteran's minor degenerative disorders of his feet were at least as likely as not impacted by the right knee disorder.  In providing the opinion, the examiner reviewed the Veteran's claims file.  

The April 2011 VA examiner provided an addendum opinion in August 2011 addressing the issue of causation; however, that opinion, like the aforementioned VA examiners' opinions did not address the issue of aggravation.  

The April 2011 VA examination report supports a grant of service connection for the Veteran's bilateral foot condition, as the examiner indicated that the condition was aggravated by the service-connected right knee, and that opinion is the only competent medical opinion of record that addresses the issue of aggravation, the Board finds that service connection for a bilateral foot condition is warranted.  




ORDER

Service connection for a bilateral foot condition as secondary to the service-connected right knee disability is granted, subject to the rules and payment of monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


